Citation Nr: 1117484	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  10-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected lumbar spine disability prior to December 21, 2009, and in excess of 20 percent since December 21, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had over 11 months of active service when he separated in October 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran and his mother provided testimony at a September 2010 hearing before the undersigned.  A transcript of the proceeding is of record and has been reviewed.  

In a December 2009 rating decision, the RO increased the disability evaluation for the service-connected lumbar sprain disability from 10 to 20 percent disabling, effective December 21, 2009.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal.  

The Board notes that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected lumbar spine disability (see October 2009 VA outpatient treatment record).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 21, 2009, the Veteran's service-connected lumbar sprain disability is primarily manifested by subjective pain, muscle spasm, and forward flexion of the thoracolumbar spine limited to 75 degrees; there is no evidence of guarding, abnormal gait, abnormal spinal contour, or incapacitating episodes.  

2.  Since December 21, 2009 the Veteran's service-connected lumbar sprain disability is primarily manifested by subjective pain, degenerative disc disease of the thoracolumbar spine, and forward flexion of the thoracolumbar spine limited to no less than 60 degrees; there is no evidence of ankylosis or incapacitating episodes.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater than 10 percent for the service-connected lumbar sprain prior to December 21, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial disability evaluation greater than 20 percent for the service-connected lumbar sprain since December 21, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA outpatient treatment records, and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of October 21, 2007, the day following discharge from service, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, afforded the Veteran examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  The VA physicians who conducted the VA examinations reviewed the Veteran's past medical history, recorded his current complaints, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  As such, the Board finds these examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Rating

The Veteran maintains that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected lumbar spine disability prior to December 21, 2009, and in excess of 20 percent since December 21, 2009.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar Sprain 
 
In the March 2008 rating action on appeal, the RO granted service connection for lumbar sprain, claimed as herniated lumbar disc, and assigned an initial 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective from October 21, 2007, the day following discharge from service.  In granting service connection, the RO noted the Veteran's August 2007 separation physical examination which demonstrates a herniated intervertebral disc due to a fall injury in February 2007, which has caused chronic low back pain since such injury.  In April 2008, the Veteran submitted a notice of disagreement, indicating that he would like another VA examination.  In a December 2009 rating decision, the RO increased the disability rating to 20 percent, effective December 21, 2009, under 38 C.F.R. § 4.71a, DC 5237.  

At the outset, the Board notes that in the December 2009 rating decision, the RO granted service connection for right sciatica as secondary to the service-connected lumbar sprain.  As this issue has been granted and separately rated, and is not on appeal, the Board need not discuss evidence relating to this condition.  38 C.F.R. § 20.200 (2010).  

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5237, the diagnostic code for lumbosacral strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In determining whether increased ratings are warranted prior to and since December 21, 2009, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

In January 2008, the Veteran underwent a VA examination.  At the time, the Veteran reported that he has a herniated disc in his lower back and as a result, experiences low back pain that radiates to his left side foot, causing numbness.  He reported experiencing pain on a level of four to nine out of ten on daily basis.  He reported experiencing flare-ups when lifting and performing ordinary chores, which last for one to two hours to a day.  He reported taking pain medication, specifically, Oxycodone on a daily basis.  He further reported that he cannot participate in recreational activities and has gained 30 pounds in the last two months.  The Veteran denied any loss of bowel or bladder control, as well as erectile dysfunction.  He denied surgery and incapacitating episodes.  He is able to perform activities of daily living with the exception of long walks.  He reported that he obtained a general equivalency diploma (GED) and has been accepted into college.   

On examination, his gait and posture appeared normal.  His spine appeared symmetrical without any curvature.  There was tenderness on palpation of the mid-lumbar spine area.  There were spasms of the paraspinal muscles bilaterally.  On range of motion, flexion of the lumbar spine was from 0 to 75 degrees; extension was from 0 to 20 degrees; lateral flexion to the right was from 0 to 40 degrees; lateral flexion to the left was from 0 to 40 degrees; lateral rotation to the right was from 0 to 60 degrees; and lateral rotation to the left was from 0 to 60 degrees.  On repetition, there was no weakness, fatigue, lack of endurance, or loss of range of motion.  On neurological examination, there was no evidence of numbness of any extremity.  Deep tendon reflexes were bilaterally symmetrical and 2+.  Straight leg raise testing caused pain in the lumbar back area, without any radiation to the hip or thighs.  There were no deficits noted.  Upon examination, the examiner diagnosed the Veteran with a lumbar sprain.   

A June 2008 VA outpatient treatment record notes the Veteran sought treatment for severe low back pain; he was prescribed Vicodin and back exercises. 

A subsequent June 2008 VA magnetic resonance imaging (MRI) report of the Veteran's lumbar spine demonstrates no abnormality of the sacroiliac joints; however, shows right neural foraminal narrowing at L5-S1.  

A July 2008 VA outpatient treatment record shows the Veteran underwent a lumbar epidural steroid injection for his back pain.  

An August 2008 VA outpatient treatment record shows the Veteran underwent a second lumbar epidural steroid injection for his back pain.  

A December 2008 VA outpatient treatment record demonstrates the Veteran sought treatment for back pain and requested a refill of his Vicodin prescription.  

A March 2009 VA outpatient treatment record demonstrates the Veteran sought a refill of his prescription for pain medication for his back condition.  

June 2009 VA outpatient treatment records demonstrate that the Veteran sought treatment for back pain and reported a history of back pain for the past two years.  

A September 2009 VA outpatient treatment record notes the Veteran's complaints of low back pain.  The Veteran denied experiencing any bowel or bladder dysfunction.  

An October 2009 VA outpatient treatment record shows the Veteran sought treatment for low back pain.  At the time, he reported that he recently quit his job due to the inability to perform job duties because of his back pain.  

A subsequent October 2009 VA outpatient treatment record demonstrates the Veteran underwent physical therapy for his back condition. 

November to December 2009 VA outpatient treatment records demonstrate the Veteran is prescribed Oxycodone for his back condition.

In December 2009, the Veteran underwent a second VA examination.  At the time, he reported that he experiences low back pain that radiates down into his right thigh.  He reported experiencing pain on a level of seven of ten.  He continues to take pain medication, as well as Gabapentin on a daily basis for his condition.  He denied incapacitating episodes during the past year; however indicated that he required bedrest prescribed by a physician in the last 12 months.  The Veteran denied hospitalization for his injury since discharge from service.  He reported that lifting more than 15-20 pounds caused flare-ups, which last a few hours and are usually relieved by bedrest and heat or ice.  He reported a history of leg numbness mostly in the thigh area with the occasional presence of parethesia.  He denied a history of bladder complaints, bowel complaints, and erectile dysfunction.  He denied the use of assistive devices.  He reported that he is able to perform activities of daily living; however, cannot perform any heavy lifting, nor can he lift his child due to his back condition.  He reported that he is unemployed and currently assists his grandfather on the farm.  

On examination, the Veteran's gait was normal.  There was no evidence of muscle spasm, ankylosis, fixed deformities, or tenderness over any particular spinous process.  On range of motion testing, forward flexion was from 0 to 60 degrees; extension was from 0 to 20 degrees; right lateral flexion was from 0 to 30 degrees; left lateral flexion was from 0 to 15 degrees; right lateral rotation was from 0 to 30 degrees; and left lateral rotation was from 0 to 30 degrees.  Beyond 60 degrees of forward flexion, the Veteran experienced pain.  On repetition, although the Veteran complained of increased back pain, there was no evidence of decreased range of motion or any other abnormality, including lack of endurance, incoordination, or weakness.  On neurological examination, muscle strength and reflexes were intact.  Muscle tone and sensory were normal.  There was no evidence of neurological abnormalities present.  There was a small 1centimeter (cm) whitish looking scar over the lumbar spine area, more of a thickening due to a history of epidurals; the Veteran did not express any subjective complaints regarding the scar.  

Upon examination and review of the Veteran's claims file, the examiner noted the June 2008 MRI report and indicated that of significance is that the Veteran has L5-S1 disc bulging with right foraminal extrusion and L4-L5 disc desiccation and bulging with asymmetry.  The examiner diagnosed the Veteran with lumbosacral disc disease.  

A March 2010 VA outpatient treatment record shows the Veteran sought treatment for low back pain.

An April 2010 VA outpatient treatment record demonstrates the Veteran sought treatment for low back pain.  There were no complaints of leg pain.  On examination, the Veteran's strength was intact.  

In September 2010, the Veteran and his mother testified before the Board in connection with his service-connected lumbar sprain.  The Veteran's mother asserted that the Veteran currently has a more severe injury than a lumbar sprain, indicating that the VA MRI shows a bulging disc.  She further asserted that the Veteran quit his job because it required eight hours of sitting in one position, which is very uncomfortable with a back condition.  The Veteran testified that he cannot work, nor can he lift his daughter, concluding that he cannot lead a normal life due to his back condition.   

Lumbar Sprain Prior to December 21, 2009

Given the evidence of record, the Board finds the preponderance of the evidence is against an initial rating in excess of 10 percent prior to December 21, 2009, for the Veteran's service-connected lumbar spine disability under DC 5237.  While the January 2008 VA examination noted muscle spasms, there was no evidence of abnormal gait or abnormal spinal contour, nor was there evidence of guarding.  The January 2008 VA examination report includes a finding that the Veteran's flexion was limited to 75 degrees.  Thus, the Board concludes that because forward flexion has not been shown to be greater than 30 degrees but not greater than 60 degrees and the combined range of motion of the thoracolumbar spine was 295 degrees, the Veteran does not warrant the next higher initial 20 percent disability evaluation prior to December 21, 2009.   

Although the Veteran complains of pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disorder are, however, already contemplated by the 10 percent rating for his lumbar sprain disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The January 2008 VA examination noted the Veteran's subjective complaints of pain on repetition of flexion; however, the examination report included the examiner's comment that there was no additional loss of motion after repetitive motion testing and no objective evidence of further dysfunction in the form of fatigability, endurance, weakness, or joint function.  

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected lumbar strain.  During that January 2008 VA examination, the Veteran reported experiencing low back pain that radiates down to his left foot, resulting in numbness.  In this regard, the Board notes that he is competent to report the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite his neurological complaints, the weight of the evidence does not warrant assignment of a separate rating.  The January 2008 VA examination report did not reveal any evidence of numbness of any extremity; specifically, deep tendon reflexes were bilaterally symmetrical and 2+, straight leg raise testing caused pain in the lumbar back area, but without any radiation to the hip or thighs, and overall, there were no deficits noted.  Thus, this absence of documented neurological disability is found to be more probative than the Veteran's reported complaints.  Therefore, the Board finds there is no basis to award a separate disability rating for a neurological impairment, namely left foot numbness, associated with the Veteran's service-connected lumbar strain.  

Furthermore, the Veteran has not been diagnosed with degenerative disc disease during this period.  Even so, the multiple treatment reports do not reflect that there were incapacitating episodes, to include the necessity for bed rest that is prescribed by a physician.  Therefore, an initial evaluation rating increase under DC 5243 is not in order.

Thus, after all evidence has been considered, the Veteran has not met the schedular requirements for the next higher 20 percent disability evaluation prior to December 21, 2009.  38 C.F.R. §§ 3.102, 4.7.   

Lumbar Sprain since December 21, 2009

The Board further finds that the preponderance of the evidence is against an initial rating in excess of 20 percent since December 21, 2009.  As indicated above, a 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Regarding the December 2009 VA examination and aforementioned VA outpatient treatment records, the Veteran does not warrant an increase in rating based on limitation of forward flexion; specifically, the December 2009 VA examination demonstrated forward flexion to 60 degrees.  Further, there is no noted ankylosis of the thoracolumbar spine.  Thus, based on the aforementioned evidence, there Veteran has not met the schedular requirements for an initial 40 percent disability evaluation under DC 5237.

Although the Veteran complains of pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disorder are, however, already contemplated by the 20 percent rating for his lumbar sprain disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The December 2009 VA examination noted the Veteran's subjective complaints of pain on repetition; however, the examination report included the examiner's comment that there was no additional loss of motion after repetitive motion testing and no objective evidence of further dysfunction in the form of fatigability, endurance, weakness, or incoordination.

The Board notes that the Veteran was diagnosed with degenerative disc disease.  See December 2009 VA examination report.  The Board further notes that during the December 2009 VA examination, the Veteran indicated that he has not had any incapacitating episodes in the past 12 months; however, it was stated that he did require bedrest prescribed by a physician.  A review of the outpatient treatment reports does not show incapacitating episodes.  Consequently, as the most probative evidence does not demonstrate that the Veteran had any incapacitating episodes [that required bed rest prescribed by a physician] in the past 12 months due to his lumbar spine disability, the Veteran does not warrant an initial 20 percent disability evaluation under DC 5243.    

Finally, the Board notes the Veteran's complaints of low back pain radiating into the right thigh during the December 2009 VA examination; however, as discussed above, the Veteran has been granted service connection for right sciatica that is already separately rated.  Otherwise, there are no other neurological symptoms, including bowel or bladder impairment, that are associated with the lumbar spine disability.  Thus, whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected lumbar spine since December 21, 2009 is not appropriate.  

Therefore, the Veteran has not met the schedular requirements for the next higher initial 40 percent disability evaluation since December 21, 2009.  

Scar

The record shows the Veteran has a residual scar of his lumbar spine due to epidural injections and the Board has considered whether he could be assigned a separate rating based on the scar on his lumbar spine.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Amendments were made to the criteria for rating the skin, effective October 23, 2008; however, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  As the claim was received in October 2007, the aforementioned amendments are not for application. 

Under applicable rating criteria, a 10 percent evaluation is warranted for scars, other than the head, face or neck, covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118 DC's 7802 to7804 (2007).  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm); a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm); and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DC 7801 (2007).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805 (2007).

Throughout the rating period on appeal, the record does not demonstrate that the criteria for a separate compensable rating have been met.  The Veteran's lumbar spine scar is superficial, as there is no evidence that it adheres to the underlying tissues nor is there evidence of breakdown of the scar.  See December 2009 VA examination.  The scar measures 1 cm and is white and thick in appearance; there is no evidence of tenderness or instability; nor is there evidence of ulcerations, fixations, or keloid formations; and the Veteran has not complained of a painful scar.  See Id.  Finally, there is no evidence that the scar causes any limitation of motion.  As such, a separate rating for the scar on the Veteran's lumbar spine is not warranted.  See 38 C.F.R. § 4.118 DC's 7801 to 7805 (2007).  

In sum, there is no support for an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability prior to December 21, 2009, or in excess of 20 percent since December 21, 2009, throughout the appeal period.   See Fenderson v. West, 12 Vet. App 119 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Veteran has indicated that his service-connected lumbar spine condition has affected his occupation, in that he had to quit his job due to back pain.  See October 2009 VA outpatient treatment record and September 2010 hearing transcript.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected lumbar spine disability.  The evidence of record shows that lumbar spine disability is primarily manifested by pain and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See, for example, Diagnostic Code 5237.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar sprain, claimed as herniated lumbar disc, prior to December 21, 2009 is denied, and an initial disability rating in excess of 20 percent since December 21, 2009, is denied.   





REMAND

The Board notes that the record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected disabilities.  The Veteran's service-connected disabilities include lumbar sprain, claimed as herniated lumbar disc; right sciatica associated with lumbar sprain; and eczema of the upper back, neck, and upper bilateral arms.  During the course of treatment, in an October 2009 VA outpatient record, the Veteran reported that he is currently unemployed, indicating that his service-connected back disability prevents him from performing his job duties due to pain.  Specifically, prolonged standing, lifting, and bending cause pain.  Moreover, during the September 2010 hearing before the undersigned, the Veteran indicated that he cannot work due to his back condition.  Finally, during the hearing, the Veteran's mother asserted that the Veteran quit his job because it required eight hours of sitting in one position, which is very uncomfortable with a back condition.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The Board notes that neither the January 2008 VA examiner nor the December 2009 VA examiner expressly address whether the Veteran was unemployable as a result of his service-connected lumbar spine disability in and of itself, or other combination of service-connected disabilities. 

Additional development is required before the issue of entitlement to TDIU can be adjudicated.  Specifically, it is determined that the Veteran be furnished with appropriate notice regarding the issue of entitlement to TDIU, as well as an examination for the reasons discussed below.  


The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Friscia v. Brown, 7 Vet. App. 294 (1994).  Accordingly, an opinion should be obtained as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.R.F. § 3.159(e), and any other applicable legal precedent.  Specifically, the RO/AMC should furnish the Veteran notice informing the Veteran of 38 C.F.R § 4.16(b), regarding the claim of entitlement to TDIU.

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the effect of his service-connected disabilities (lumbar spine; right sciatica; and eczema) on his employability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities (lumbar spine; right sciatica; and eczema);    without regard to his non service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation.   

A complete rationale should be given for all opinions and expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU, which is deemed a component of the increased rating claim and is found to already be under the Board's jurisdiction.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


